DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group II (Claims 5-15) in the reply filed on 13 September 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because the applicant has implicitly accepted that there are multiple inventions present in the application, which requires different fields of search. The applicant has only alleged that there is no burden on the examiner – failing to provide any evidence, logic or reason. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4 and 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 13 September 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fried (US 2016/0356890) in view of Maleki (US 2016/0299228).
Regarding Claim 5, Fried teaches a light detection and ranging (LiDAR) system [0028; 0034; 0038], comprising: a laser for generating light [0054; 0060; 0064-66; 0069; 0106-0114; 0139-0141; 0161-2; 0170]; a scanning assembly that (a) transmits the light across a scanning region … [0054; 0060; 0064-66; 0069; 0106-0114; 0139-0141; 0161-2; 0170]and (b) receives reflected light that has reflected off one or more objects located within the scanning region [0054; 0060; 0064-66; 0069; 0106-0114; 0139-0141; 0161-2; 0170], wherein the objects are detectable at a range of at least 200 meters from the system [0054; 0060; 0064-66; 0069]; and an electronic data analysis assembly that generates a plurality of data points each of which comprises distance data associated with a portion of the reflected light [0106-0114; 0139-0141; 0161-2; 0170]. Fried does not explicitly teach – but Maleki does teach at an optical power in a range of 10 mW to 3 W [Abstract; 0027; 0036-41]. It would have been obvious to modify the system of Fried to use a laser in a specific power range of 10 mW to 3 W based on environment, need for eye safety, and power availability of the laser, and to avoid interference, and maximize signal to noise ratio. 
Regarding Claim 6, Fried does not explicitly teach – but Maleki does teach wherein the transmitted optical power is in a range of 10 mW to 400 mW [Abstract; 0027; 0036-41]. It would have been obvious to modify the system of Fried to use a laser in a specific power range of 10-400 mW based on environment, need for eye safety, and power availability of the laser, and to avoid interference, and maximize signal to noise ratio.
Regarding Claim 7, Fried also teaches wherein at least some of the objects have a reflectivity of 10% or more and are detectable at the range of 200 meters from the system [0054; 0060; 0064-66; 0069; 0106-0114]. Fried does not explicitly teach – but Maleki does teach when the transmitted optical power is 50 mW [Abstract; 0027; 0036-41]. It would have been obvious to modify the system of Fried to use a laser in a specific power range of 50mW based on environment, need for eye safety, and power availability of the laser, and to avoid interference, and maximize signal to noise ratio.
Regarding Claim 8, Fried also teaches wherein at least some of the objects have a reflectivity of 90% or more and are detectable at a range of 600 meters from the system [0054; 0060; 0064-66; 0069; 0106-0114]. Fried does not explicitly teach – but Maleki does teach when the transmitted optical power is 50 mW [Abstract; 0027; 0036-41]. It would have been obvious to modify the system of Fried to use a laser in a specific power range of 50mW based on environment, need for eye safety, and power availability of the laser, and to avoid interference, and maximize signal to noise ratio.
Regarding Claim 9, Fried also teaches wherein the distance data indicates a distance of the object that provided the portion of the reflected light relative to the system [0054; 0060; 0064-66; 0069; 0106-0114; 0161-2; 0170].
Regarding Claim 10, Fried also teaches wherein each of the data points also comprises velocity data associated with the portion of the reflected light [0054; 0060; 0064-66; 0069; 0106-0114; 0161-2; 0170].
Regarding Claim 11, Fried also teaches wherein the velocity data associated with the portion of the reflected light indicates a velocity of the object that provided the portion of the reflected light relative to the system [0054; 0060; 0064-66; 0069; 0106-0114; 0161-2; 0170].
Regarding Claim 12, Fried does not explicitly teach – but Maleki does teach wherein a signal to noise ratio of the received light is in a range of 3 dB to 110 dB [Abstract; 0027; 0036-41]. It would have been obvious to modify the system of Fried to use received signals with a specific range of signal to noise ratio because lower signal to noise ratios would result in lower quality and lower precision calculations. 
Regarding Claim 13, Fried does not explicitly teach – but Maleki does teach wherein the generated light comprises a frequency modulated optical signal comprising a series of optical chirps [Abstract; 0027; 0036-41]. It would have been obvious to modify the system of Fried to use received signals with a high chirp linearity based on the operational frequency of the signal and to improve the precision of distance calculations.
Regarding Claims 14-15, Fried does not explicitly teach – but Maleki does teach wherein each of the optical chirps has a chirp linearity of 80%/90% or more [Abstract; 0027; 0036-41]. It would have been obvious to modify the system of Fried to use received signals with a high chirp linearity based on the operational frequency of the signal and to improve the precision of distance calculations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645